      Case 1:20-cv-03241-SMJ              ECF No. 41   filed 02/08/21    PageID.2338 Page 1 of 15




 1    Adam S. Belzberg                                     HON. SALVADOR MENDOZA JR.
      Mark O. Morgan
 2    STOEL RIVES LLP
      600 University Street, Suite 3600
 3    Seattle, WA 98101
      Telephone: 206.624.0900
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WASHINGTON
 8                                         AT YAKIMA
 9   RAMON TORRES HERNANDEZ,                             No. 1:20-cv-03241-SMJ
     and FAMILIAS UNIDAS POR LA
10   JUSTICIA, AFL-CIO, a labor                          BRIEF OF WAFLA AS AMICUS
     organization,                                       CURIAE IN SUPPORT OF
11                                                       DEFENDANTS’ RESPONSE TO
                            Plaintiffs,                  PLAINTIFFS’ REVISED MOTION
12                                                       FOR PRELIMINARY
              v.                                         INJUNCTION
13
     UNITED STATES DEPARTMENT
14   OF LABOR and EUGENE SCALIA,
     in his official capacity as United States
15   Secretary of Labor,
16                          Defendants.
17
18
19
20
21
22
23
24
25
26

     BRIEF OF WAFLA
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                                    Telephone 206.624.0900
      Case 1:20-cv-03241-SMJ                  ECF No. 41           filed 02/08/21         PageID.2339 Page 2 of 15




 1                                             TABLE OF CONTENTS
 2                                                                                                                                   Page
 3
     TABLE OF AUTHORITIES ................................................................................... ii
 4
     I.       INTRODUCTION ..........................................................................................1
 5
     II.      STATEMENT OF FACTS .............................................................................1
 6
              A.        Wafla ....................................................................................................1
 7
              B.        The H-2A Program in Washington ......................................................2
 8
     III.     ARGUMENT ..................................................................................................3
 9
              A.        Pay Practices are Shaped by the Law and the Market .........................3
10
              B.        Plaintiffs’ Baseless Story that wafla Conspired to Manipulate a
11                      Six-Year-Old Wage Survey is a Red Herring ......................................6
12            C.        Wafla Prevailed and was Awarded Its Attorney Fees and Costs
                        Associated with the Attorney General’s Baseless Investigation
13                      of Columbia Legal Services and Labor Union Claims ........................9
14   IV.      CONCLUSION.............................................................................................10
15
16
17
18
19
20
21
22
23
24
25
26

     BRIEF OF WAFLA - i
                                                                                                     STOEL RIVES LLP
                                                                                                          ATTORNEYS
                                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                                                     Telephone 206.624.0900
      Case 1:20-cv-03241-SMJ           ECF No. 41       filed 02/08/21      PageID.2340 Page 3 of 15




 1                                    TABLE OF AUTHORITIES
                                                                                                                       Page
 2
 3   Cases

 4   Carranza v. Dovex Fruit Co.,
       190 Wn.2d 612, 416 P.3d 1205 (2018) ................................................................. 6
 5
 6   Demetrio v. Sakuma Brothers Farms, Inc.,
       183 Wn.2d 649, 355 P.3d 258 (2015) ...........................................................4, 5, 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     BRIEF OF WAFLA - ii
                                                                                       STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                                       Telephone 206.624.0900
         Case 1:20-cv-03241-SMJ    ECF No. 41   filed 02/08/21    PageID.2341 Page 4 of 15




 1                                   I. INTRODUCTION
 2
              Amicus curiae wafla appreciates the Court’s permission to submit an amicus
 3
     brief, and the opportunity to share its experience serving seasonal employers, and its
 4
 5   knowledge of the complex pay systems that apply to this specialized type of work.
 6
                                  II. STATEMENT OF FACTS
 7
     A.       Wafla
 8
 9            Wafla is a 501(c)(6) nonprofit association whose members consist primarily
10   of agricultural employers. Wafla provides human resources assistance, counseling,
11
     services, and advice to members. Declaration of Dan Fazio (“Fazio Decl.”) ¶ 3. One
12
13   of wafla’s most important HR programs is providing advice to its members
14   concerning the federal H-2A guest worker program. Fazio Decl. ¶ 4. Since 2011,
15
     wafla has grown to become one of the largest H-2A service providers in the nation,
16
17   and Washington State now ranks third in participation in the H-2A program among
18
     the 50 states.1 Fazio Decl. ¶ 5.
19
              The H-2A program is opposed by labor unions, Columbia Legal Services
20
21   (“CLS”), and other legal services agencies. Their opposition is rooted in a false
22
     narrative that intentionally conflates the current H-2A program with the undeniably
23
     problematic Bracero program of the 1940s and 1950s, and claims the H-2A program
24
25
26   1
         ECF No. 1, ¶ 19; ECF No. 14 ¶ 19.

     BRIEF OF WAFLA - 1
                                                                             STOEL RIVES LLP
                                                                                  ATTORNEYS
                                                             600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                             Telephone 206.624.0900
      Case 1:20-cv-03241-SMJ      ECF No. 41   filed 02/08/21    PageID.2342 Page 5 of 15




 1   somehow displaces U.S. workers with low paid foreign nationals who are treated
 2
     like slaves. ECF No. 14, ¶ 19. In reality, this is a highly regulated program that
 3
 4   imposes strict worker protections with significant penalties for employer violations.

 5   Fazio Decl. ¶ 11.
 6
 7   B.       The H-2A Program in Washington

 8            Farmers and workers benefit from the legal and stable workforce provided
 9
     under the H-2A program. Workers – foreign and domestic – employed under an H-
10
11   2A contract receive higher wages, free housing, better working conditions, and more

12   access to assistance than their peers who work for non-H-2A employers. Fazio Decl.
13
     ¶ 10.
14
15            Contrary to the claims of Plaintiffs, employers in Washington would not use

16   the H-2A program if they could obtain a sufficient number of U.S. workers to
17
     perform time-sensitive seasonal agricultural work. This is true for one simple and
18
19   overriding reason–the cost. Fazio Decl. ¶ 11. First, it currently costs approximately

20   $10,000 per worker to build housing meeting the standards required by Washington
21
     State. Id. Next, it costs the employer $1,000 or more per worker each year for the
22
23   worker to obtain a visa and travel to the U.S. Id. Finally, the H-2A employer must

24
25
26

     AMICUS BRIEF - 2
                                                                            STOEL RIVES LLP
                                                                                 ATTORNEYS
                                                            600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                            Telephone 206.624.0900
         Case 1:20-cv-03241-SMJ   ECF No. 41    filed 02/08/21    PageID.2343 Page 6 of 15




 1   agree to a federal wage–the Adverse Effect Wage Rate (AEWR) that has historically
 2
     been 15 to 30 percent greater than the applicable state minimum wage. 2 Id.
 3
 4                                    III. ARGUMENT

 5   A.       Pay Practices are Shaped by the Law and the Market.

 6            The United States Department of Labor’s (“DOL”) ETA Handbook 385
 7
     instructions for the state wage surveys explicitly recognize that “piece rates with [an]
 8
 9   earnings guarantee represent a different method of payment from piece rates without

10   earnings guarantees, and should be listed separately.” Handbook 385 at I-141. This
11
     is a significant point because nearly every farmer in Washington must pay farm
12
13   workers at least the state minimum wage.

14            For Washington farmers that utilize the H-2A program, they must pay the
15
     higher of the state minimum wage, federal minimum wage, prevailing wage or
16
17
18
19
20
21   2
         In 2019, the Washington state AEWR was $15.03 per hour, 25 percent greater than
22
     the state minimum wage of $12.00 per hour. In 2020, Washington state dramatically
23
24   increased its state minimum wage, but the AEWR was still more than 17 percent
25   greater.
26

     AMICUS BRIEF - 3
                                                                             STOEL RIVES LLP
                                                                                  ATTORNEYS
                                                             600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                             Telephone 206.624.0900
         Case 1:20-cv-03241-SMJ    ECF No. 41    filed 02/08/21    PageID.2344 Page 7 of 15




 1   AEWR. 3 The AEWR is generally the highest of these and it functions as a prevailing
 2
     wage for H-2A. In addition to Washington farmers’ general obligation to pay this
 3
 4   guaranteed wage, changes in the law and market demand have led to increasing use

 5   of pure hourly and/or guaranteed hourly plus a production bonus pay systems.
 6
              First, an increasing demand from retailers for higher quality fruit has forced
 7
 8   many employers to switch to hourly rates to protect the quality of their fruit. Use

 9   of a piece rate pay system can encourage farm workers to work faster and therefore
10
     increase their pay, but the added harvest speed can also result in increased damage
11
12   to the fruit and injury to the worker.        Farmworker Justice and the National
13   Employment Law Project have argued against piece rate pay, stating that “[p]iece
14
     rate payment schemes provide an immediate incentive to boost productivity, but that
15
16   boost comes at the cost of faster and less careful work.” Notably, in an amicus curiae
17   brief in Demetrio v. Sakuma Brother’s Farms, Inc., 183 Wn.2d 649, 355 P.3d 258
18
     (2015), the advocacy groups acknowledged:
19
20            Piece rates are very low – the average Washington farmworker
              household earns approximately $17,000 a year meaning that workers
21            must be extremely productive to make a living wage […]
22
     3
         The AEWR is set by a federal wage survey which includes wages from all sources
23
24   – hourly rates, piece rates, and any other bonus. The AEWR in Washington is
25   currently the highest in the nation.
26

     AMICUS BRIEF - 4
                                                                              STOEL RIVES LLP
                                                                                   ATTORNEYS
                                                              600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                              Telephone 206.624.0900
      Case 1:20-cv-03241-SMJ       ECF No. 41    filed 02/08/21    PageID.2345 Page 8 of 15




 1
 2            …[p]iece rate payment schemes provide an immediate incentive to
              boost productivity, but that boost comes at the cost of faster and less
 3            careful work. Studies have identified a variety of specific injury and
 4            health related risks that are associated with piece rates and show that
              piece rate work is often time-pressured. Workers feeling the pressure to
 5            sustain high levels of effort in order to achieve maximum productivity
 6            are discouraged from taking unpaid rest breaks. Piece rates encourage
              workers to compromise safe work practices in order to maximize their
 7            earning potential with low per-unit piece rates.
 8
     Demetrio v. Sakuma Brother’s Farms, Inc., 2015 WL 893142 (Wash.), 2, 4.
 9
10            Second, the Washington State Supreme Court’s July 2015 decision in
11   Demetrio resulted in an immediate and significant shift to paying workers a
12
     guaranteed hourly minimum plus an additional production bonus instead of a piece
13
14   rate. Demetrio upended decades of well-settled understanding by farmers about the
15   state’s rest break statute by holding that employers who compensate farm workers
16
     on a piece rate basis must also pay those workers separately for rest breaks at their
17
18   “regular rate of pay.”. Demetrio, 183 Wn.2d at 660-64.
19            Prior to Demetrio, wafla and agricultural employers understood, based on
20
     Department of Labor and Industry Guidance, that piece rate pay included rest breaks,
21
22   non-productive time and everything else that went in to picking that piece of fruit.
23   After Demetrio, employers had to scramble to reprogram computer pay systems to
24
     comply with the added administrative requirement imposed by the new additional
25
26   hourly pay for rest breaks.

     AMICUS BRIEF - 5
                                                                              STOEL RIVES LLP
                                                                                   ATTORNEYS
                                                              600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                              Telephone 206.624.0900
      Case 1:20-cv-03241-SMJ     ECF No. 41    filed 02/08/21    PageID.2346 Page 9 of 15




 1            Third, in 2018, the Washington State Supreme Court held that agricultural
 2
     workers may be paid on a piece rate basis only for the hours in which they are
 3
 4   actually engaged in piece rate work. All time spent performing activities outside the

 5   scope of the piece rate picking work–like moving ladders or changing fields–had to
 6
     be paid on a separate hourly basis. See Carranza v. Dovex Fruit Co., 190 Wn.2d
 7
 8   612, 626-27, 416 P.3d 1205 (2018).

 9            For many agricultural employers, the administrative burdens imposed by
10
     Demetrio and Carranza forced them to implement an hourly compensation system
11
12   with a possible production bonus. Even in 1981, the ETA Handbook 385 recognized
13   the fundamental difference between a pure piece rate–with no guarantee of hourly
14
     earnings–and a piece rate accompanied by an underlying guaranteed hourly wage,
15
16   and thus requires agencies to survey both the piece rate and hourly guaranteed wage.
17   Fazio Decl. ¶ 29. This was true in 1981, and it is true in 2021. Id.
18
19   B.       Plaintiffs’ Baseless Story that wafla Conspired to Manipulate a Six-
20            Year-Old Wage Survey is a Red Herring.

21            Prior to 2015, the Washington Employment Security Department (“ESD”)
22
     conducted its Agricultural Wage and Practice survey every other year. The 2013
23
24   survey exclusively focused on piece rate earnings and did not give employers the

25   option to report hourly wages for the tree fruit harvest. Fazio Decl. ¶ 13. Following
26

     AMICUS BRIEF - 6
                                                                            STOEL RIVES LLP
                                                                                 ATTORNEYS
                                                            600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                            Telephone 206.624.0900
     Case 1:20-cv-03241-SMJ        ECF No. 41    filed 02/08/21   PageID.2347 Page 10 of 15




 1   that survey, ESD announced that it would begin conducting the survey annually and
 2
     in accordance with the ETA Handbook 385. Fazio Decl. ¶ 14.
 3
 4            In May 2015, ESD Manager Cynthia Forland informed wafla that, unlike the

 5   prior survey, the 2015 survey would include “hour” in the list of potential units of
 6
     pay, but would not include hourly plus a piece rate or production bonus in the list of
 7
 8   potential units of pay. Fazio Decl. ¶ 16. While wafla urged ESD to promote

 9   accuracy by also separately surveying wages based on a piece rate with hourly
10
     earnings guarantees, the 2015 survey did not enable employers to report both the
11
12   piece if any, and the applicable hourly wage, as required by Handbook 385. Fazio
13   Decl. ¶ 17, Ex. 1. Instead, employers were restricted to reporting either: (1) a piece
14
     rate, or (2) an hourly wage (whether that hourly rate was the Washington minimum
15
16   wage, the federal AEWR, or some other hourly wage). Accordingly, wafla
17   encouraged its members to report their hourly wage because it was the only wage
18
     that a worker was guaranteed to earn. Id.
19
20            Plaintiffs’ distaste for an industry’s market and liability driven pay practices
21   is insufficient to support a sudden motion for injunctive relief or any other legal
22
     action. Nearly five years ago, in a May 5, 2016 email to a CLS attorney, DOL
23
24   explained this to CLS stating that “in situations where a prevailing piece rate has
25   been established and an employer chooses not to offer it, the regulations require that
26

     AMICUS BRIEF - 7
                                                                              STOEL RIVES LLP
                                                                                   ATTORNEYS
                                                              600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                              Telephone 206.624.0900
     Case 1:20-cv-03241-SMJ       ECF No. 41    filed 02/08/21   PageID.2348 Page 11 of 15




 1   the employer guarantee the AEWR.” Fazio Decl. ¶ 18, Exs. 2, 3. Plaintiffs’ have
 2
     long been aware of the fact that DOL cannot force an employer to pay piece rate. Id.
 3
 4            Finally, the record must also be set straight regarding the Fall of 2017 ESD

 5   wage survey (that Plaintiffs mistakenly refer to as the “2018 survey”). ECF No. 19
 6
     at 20. The preliminary results of the 2017 survey were first issued to stakeholders
 7
 8   in spring 2018. Fazio Decl. ¶ 18. It is important for the Court to accurately

 9   understand that during the 2017 survey process, ESD sent stakeholders (including
10
     wafla, CLS, and FUJ) a draft of the survey results and solicited comments. Fazio
11
12   Decl. ¶ 19. Following its review of the results, wafla sent a comment to ESD
13   pointing out certain inaccuracies in the survey for a number of tree fruit varieties. Id.
14
     Agreeing with wafla, ESD published a briefing paper that was consistent with
15
16   wafla’s comments, and gave all of the stakeholders one week to respond to its
17   updated survey. Id. There were no further responses from any of the stakeholders,
18
     so ESD submitted its updated survey results to DOL (as set out in the briefing
19
20   paper). Fazio Decl. ¶ 20.
21            Incredibly on July 25, 2018, seventeen days after Suzi Levine was named the
22
     Commissioner of ESD, ESD staff asked DOL to reinsert the data that had been
23
24   removed during the stakeholder process just two months earlier. Fazio Decl. ¶ 21.
25   This unusual request did not comport with Handbook 385. Id. For instance, ESD
26

     AMICUS BRIEF - 8
                                                                             STOEL RIVES LLP
                                                                                  ATTORNEYS
                                                             600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                             Telephone 206.624.0900
     Case 1:20-cv-03241-SMJ      ECF No. 41   filed 02/08/21   PageID.2349 Page 12 of 15




 1   asked DOL to accept survey results that were nearly 40 percent below the federal
 2
     threshold. Id. There was no notice to stakeholders about this action and no
 3
 4   opportunity to comment. Id. The 2018 ESD letter to DOL contains incorrect

 5   assumptions, unconfirmed data, and unsupported conclusions. Accordingly, DOL
 6
     declined to make ESD’s improper changes. Id.
 7
 8   C.       Wafla Prevailed and was Awarded Its Attorney Fees and Costs
              Associated with the Attorney General’s Baseless Investigation of
 9            Columbia Legal Services and Labor Union Claims.
10
              Following their baseless claim that wafla somehow manipulated the 2015
11
12   survey, attorneys from CLS and the Northwest Justice Project met with the

13   Washington State Attorney General’s Office on September 29, 2015. They urged
14
     the Attorney General’s Office (“AGO”) to conduct a criminal and civil investigation
15
16   of wafla. Fazio Decl. ¶ 23, Ex. 7.

17            The AGO began an investigation of wafla in January 2016, which spanned
18
     three years. Fazio Decl. ¶ 24. In December 2016, the Douglas County Superior
19
20   Court granted wafla’s petition to set aside a civil investigative demand (“CID”)

21   issued by the AGO. Fazio Decl. ¶ 25, Ex. 8. In September 2018, the Court granted
22
     wafla’s motion for a preliminary injunction against the AGO regarding its
23
24   investigation into the lawful advice and information wafla provided to its members
25
26

     AMICUS BRIEF - 9
                                                                           STOEL RIVES LLP
                                                                                ATTORNEYS
                                                           600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                           Telephone 206.624.0900
     Case 1:20-cv-03241-SMJ      ECF No. 41   filed 02/08/21   PageID.2350 Page 13 of 15




 1   about their participation in the 2015 Survey. Fazio Decl. ¶ 26, Ex. 9. A Court of
 2
     Appeals Commissioner agreed with the Superior Court. Fazio Decl. ¶ 27, Ex. 10.
 3
 4            In September 2019, the AGO formally discontinued its investigation with a

 5   finding of no wrongdoing by wafla. Fazio Decl. ¶ 28. Ultimately, this matter ended
 6
     poorly for the AGO with wafla being awarded a judgment of $30,452.50 against the
 7
 8   AGO for violating the Public Records Act. Id.

 9                                   IV. CONCLUSION
10
              Plaintiffs’ Complaint and Motion for Injunction are a misguided attempt to
11
12   weaponize this Court as a lobby for their own agenda. The accusations levied against

13   wafla are baseless and irrelevant to the Plaintiff’s misguided attempts to force DOL
14
     to adopt a pay system favored by Plaintiffs. Plaintiffs’ quest to eliminate the use of
15
16   the H-2A program springs from a fundamental misunderstanding of the program and

17   the market dynamics at issue for agricultural workers and employers.
18
19
20
21
22
23
24
25
26

     AMICUS BRIEF - 10
                                                                           STOEL RIVES LLP
                                                                                ATTORNEYS
                                                           600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                           Telephone 206.624.0900
     Case 1:20-cv-03241-SMJ      ECF No. 41   filed 02/08/21   PageID.2351 Page 14 of 15




 1             DATED: February 8, 2021.          STOEL RIVES LLP
 2
 3                                               s/ Mark O. Morgan
 4                                               Adam S. Belzberg, WSBA 41022
                                                 Mark O. Morgan, WSBA 52006
 5                                               600 University Street, Suite 3600
 6                                               Seattle, WA 98101
                                                 Telephone: 206.624.0900
 7                                               Facsimile: 206.386.7500
 8                                               adam.belzberg@stoel.com

 9                                               Attorneys for Amicus Curiae wafla
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     AMICUS BRIEF - 11
                                                                           STOEL RIVES LLP
                                                                                ATTORNEYS
                                                           600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                           Telephone 206.624.0900
     Case 1:20-cv-03241-SMJ        ECF No. 41      filed 02/08/21   PageID.2352 Page 15 of 15




 1                               CERTIFICATE OF SERVICE
 2
              I hereby certify that on February 8, 2021, I electronically filed the foregoing
 3
 4   with the Clerk of the Court using the CM/ECF System, which in turn automatically

 5   generated a Notice of Electronic Filing (NEF) to all parties in the case who are
 6
     registered users of the CM/ECF system. The NEF for the foregoing specifically
 7
 8   identifies recipients of electronic notice.

 9            Dated this 8th day of February 2021.
10
11
12                                              _s/ Mark O. Morgan______________
                                                Mark O. Morgan, WSBA 52006
13                                              Stoel Rives LLP
14                                              600 University Street, Suite 3600
                                                Seattle, WA 98101
15                                              Telephone: 206.624.0900
16                                              Facsimile: 206.386.7500
                                                Email: mark.morgan@stoel.com
17
18                                              Attorneys for Amicus Curiae
                                                wafla
19
20
21
22
23
24
25
26

     AMICUS BRIEF - 12
                                                                                STOEL RIVES LLP
                                                                                     ATTORNEYS
                                                                600 University Street, Suite 3600, Seattle, WA 98101
     109659223.1 0054844-00001                                                Telephone 206.624.0900
